DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 9/13/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. US2012/0046965.
As per claim 1, Ryan teaches 
a computer-implemented method for performing cohort-based predictive data analysis, the computer-implemented method comprising
receiving a plurality of prediction input objects, wherein each of the plurality of prediction input objects is associated with a predictive entity of a plurality of predictive entities; (Ryan fig. 3A-3B and associated paragraphs teaches receiving medical data, par. 38 teaches readmission risk prediction model may be selected and used to calculate a readmission risk score that represents a probability or prediction for readmission for the patient)
for each entity-factor pair associated with a predictive entity and a predictive factor, generating a factor score indicating a predicted entity-factor relevance of the predictive factor to the corresponding predictive entity based at least in part on the predictive input object associated with the corresponding predictive entity; (Ryan fig. 3A-3B and associated paragraphs, par. 41 teaches receiving medical data and computing readmission risk score, interpreted as factor pairs with a predictive entity and factor; par. 38, 54 teaches calculating and updating the risk score, here an initial risk score may be based on the predictive input object, which may include clinically relevant patient data)
performing at least one iteration of an iterative cohort generation routine until a qualified predictive model is identified, wherein each iteration of the at least one iteration comprises: (Ryan fig. 3A and associated paragraphs, par. 44, 46 teaches selecting prediction models based on multiple conditions, model may be iterated until sufficient performance is achieved)
determining one or more predictive cohorts of the plurality of predictive entities for the current iteration based at least in part on each factor score associated with an entity-factor pair, wherein each predictive cohort of the one or more predictive cohorts is associated with a factor range for each predictive factor of the plurality of predictive factors, (Ryan fig. 2-3B and associated paragraphs, par. 55, 69, 84 teaches receiving clinically relevant data to generate a readmission risk prediction model, where the system monitors risk scores trending for patients during treatments at various times, interpreted as predictive cohorts for predictive entities based on factor 
generating a predictive model for the current iteration based at least in part on the one or more predictive cohorts for the current iteration, (Ryan fig. 2 and associated paragraphs, par. 41 teaches generating a readmission risk prediction model based on performance and clinically relevant data, which is interpreted to include predictive cohorts)
performing a predictive inference for the current iteration based at least in part on the predictive model for the current iteration to generate a current iteration prediction for the current iteration, generating a predictive score for the current iteration based at least in part on the current iteration prediction for the current prediction, and (Ryan par. 43, 46, 56, 69 teaches selecting a prediction model built on identified conditions, and using the model to identify readmission risk for a patient, interpreted as performing an inference based on a current iteration of the model, here logistic regression models may be built around patient readmissions within various given time periods, the models may demonstrate predictions of outcome and recommend treatments based on predictions, the system may assign various levels to conditions to trigger actions and allow downstream processes to occur to reduce the risk of readmission)
determining whether the predictive model for the current iteration is the qualified predictive model based at least in part on the predictive score for the current iteration; and 
performing the cohort-based predictive data analysis based at least in part on the qualified predictive model to generate a respective final prediction for each predictive entity of the plurality of predictive entities (Ryan fig. 3B and associated paragraphs, par. 94, 99 teaches ending the process of identifying and predicting risk by discharging the patient or ensuring that the patient receives proper care and treatment, here a final prediction may be any last prediction made by the model).
Ryan may not explicitly teach final predictions, but Ryan suggests generating a respective final prediction, because at the end of an iteration of a prediction model being used for a patient, any last prediction may be a final prediction. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Ryan to generate a final prediction as suggested by Ryan with the motivation to identify the proper inpatient treatments and post-discharge care appropriate for properly treating patients and preventing readmissions (Ryan par. 2). 
As per claim 2, Ryan teaches all the limitations of claim 1 and further teach wherein each prediction input object comprises one or more prediction features (Ryan fig. 3A and associated paragraphs teaches determining recommended treatments based on risk scores, par. 46 teaches multiple conditions may lead to selecting multiple models to get a score and recommend treatments).
As per claim 3, Ryan teaches all the limitations of claim 2 and further teach wherein at least one prediction feature of the one or more prediction features for at least one prediction input object of the plurality of prediction input objects is a phenotype feature associated with a patient identifier (Ryan par. 41, 81 teaches models based on patient conditions and an example of a patient where information including patient age, patient conditions of asthma, cystic fibrosis, and sickle cell are identified).
As per claim 4, Ryan teaches all the limitations of claim 1 and further teach wherein at least one predictive entity of the plurality of predictive entities is associated with a patient identifier
As per claim 5, Ryan teaches all the limitations of claim 1 and further teach wherein the final prediction for at least one predictive entity of the plurality of predictive entities is a health prediction for a patient identifier (Ryan fig. 3B and associated paragraphs, par. 94, 97, 99 teaches ending the process of identifying and predicting risk by discharging the patient or ensuring that the patient receives proper care and treatment, here a final prediction may be any last prediction made by the model, the prediction may be made for a patient, which may be associated with a patient name, age, and gender, interpreted as patient identifiers).
As per claim 6, Ryan teaches all the limitations of claim 1 and further teach wherein generating the predictive score for the current iteration is performed based at least in part on a respective ground-truth prediction for each of at least one predictive entity of the plurality of predictive entities (Ryan fig. 2 and associated paragraphs, par. 43 teaches determining if the model is clinically useful and has adequate performance, and using the data as clinically relevant data to build or calibrate the model).
As per claim 7, Ryan teaches all the limitations of claim 1 and further teach performing the cohort-based predictive data analysis in coordination with an external system (Ryan par. 38, 42 teaches that the prediction model may be embedded in medical systems or provided as a standalone software tool for hospital and clinical facilities, which may also provide data for the predictive models, here communication, input, and output of data interpreted as coordination with external systems).
As per claim 8, Ryan teaches all the limitations of claim 7 and further teach wherein the external system is an electronic medical record (EMR) system (Ryan par. 42 teaches hospital electronic medical records may provide relevant training data for the predictive model).
As per claim 9, Ryan teaches all the limitations of claim 7 and further teach wherein the external system is a point-of-care system (Ryan par. 33 teaches that the system may operate with computers in various locations including clinical labs, hospitals, inpatient settings, ambulatory settings, and home healthcare, which are interpreted as point of care systems).
As per claim 10, Ryan teaches all the limitations of claim 7 and further teach wherein the external system is configured to generate one or more new prediction input data objects (Ryan par. 38, 42 teaches 
As per claim 11, Ryan teaches all the limitations of claim 7 and further teach wherein the external system is configured to generate one or more new ground-truth predictions for each of at least one predictive entity of the plurality of predictive entities (Ryan fig. 2 and associated paragraphs, par. 43 teaches generation of ground truth predictions as determinations of the model being clinically useful and performing adequately, here the clinically relevant data that is determined or generated is then used to update or calibrate the model).
As per claim 12, Ryan teaches an apparatus for performing cohort-based predictive data analysis, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: receive a plurality of prediction input objects, wherein each of the plurality of prediction input objects is associated with a predictive entity of a plurality of predictive entities; for each entity-factor pair associated with a predictive entity and a predictive factor, generate a factor score indicating a predicted entity-factor relevance of the predictive factor to the corresponding predictive entity based at least in part on the predictive input object associated with the corresponding predictive entity; perform at least one iteration of an iterative cohort generation routine until a qualified predictive model is identified, wherein each iteration of the at least one iteration comprises: determining one or more predictive cohorts of the plurality of predictive entities for the current iteration based at least in part on each factor score associated with an entity-factor pair, wherein each predictive cohort of the one or more predictive cohorts is associated with a factor range for each predictive factor of the plurality of predictive factors, generating a predictive model for the current iteration based at least in part on the one or more predictive cohorts for the current iteration, performing a predictive inference for the current iteration based at least in part on the predictive model for the current iteration to generate a current iteration prediction for the current iteration, generating a predictive score for the current iteration based at least in part on the current iteration prediction for the current prediction, and determining whether the predictive model for the current iteration is the qualified predictive model based at least in part on the predictive score for the current iteration; and perform the cohort-based predictive data analysis based at least in part on the qualified predictive model to generate a respective final prediction for each predictive entity of the plurality of predictive entities (see claim 1 rejection).
As per claim 13, Ryan teaches all the limitations of claim 12 and further teach wherein each prediction input object comprises one or more prediction features (see claim 2 rejection).
As per claim 14, Ryan teaches all the limitations of claim 12 and further teach wherein at least one predictive entity of the plurality of predictive entities is associated with a patient identifier (see claim 4 rejection).
As per claim 15, Ryan teaches all the limitations of claim 12 and further teach wherein the final prediction for at least one predictive entity of the plurality of predictive entities is a health prediction for a patient identifier (see claim 5 rejection).
As per claim 16, Ryan teaches all the limitations of claim 12 and further teach wherein generating the predictive score for the current iteration is performed based at least in part on a respective ground-truth prediction for each of at least one predictive entity of the plurality of predictive entities (see claim 6 rejection).
As per claim 17, Ryan teaches all the limitations of claim 12 and further teach performing the cohort-based predictive data analysis in coordination with an external system (see claim 7 rejection).
As per claim 18, Ryan teaches a computer program product for performing cohort-based predictive data analysis, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: receive a plurality of prediction input objects, wherein each of the plurality of prediction input objects is associated with a predictive entity of a plurality of predictive entities; for each entity-factor pair associated with a predictive entity and a predictive factor, generate a factor score indicating a predicted entity-factor relevance of the predictive factor to the corresponding predictive entity based at least in part on the predictive input object associated with the corresponding predictive entity; perform at least one iteration of an iterative cohort generation routine until a qualified predictive model is identified, wherein each iteration of the at least one iteration comprises: determining one or more predictive cohorts of the plurality of predictive entities for the current iteration based at least in part on each factor score associated with an entity-factor pair, wherein each predictive cohort of the one or more predictive cohorts is associated with a factor range for each predictive factor of the plurality of predictive factors, generating a predictive model for the current iteration based at least in part on the one or more predictive cohorts for the current iteration, performing a predictive inference for the current iteration based at least in part on the predictive model for the current iteration to generate a current iteration prediction for the current iteration, generating a predictive score for the current iteration based at least in part on the current iteration prediction for the current prediction, and determining whether the predictive model for the current iteration is the qualified predictive model based at least in part on the predictive score for the current iteration; and perform the cohort-based predictive data analysis based at least in part on the qualified predictive model to generate a respective final prediction for each predictive entity of the plurality of predictive entities (see claim 1 rejection).
As per claim 19, Ryan teaches all the limitations of claim 18 and further teach wherein each prediction input object comprises one or more prediction features (see claim 2 rejection).
As per claim 20, Ryan teaches all the limitations of claim 18 and further teach wherein at least one predictive entity of the plurality of predictive entities is associated with a patient identifier (see claim 4 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686